 



Exhibit 10.1
 
 
Published CUSIP Number:                                         
INTERIM CREDIT AGREEMENT
Dated as of January 26, 2007
among
McKESSON CORPORATION,
the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC
and
WACHOVIA CAPITAL MARKETS, LLC
as
Joint Lead Arrangers and Joint Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section       Page  
 
                ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS     1  
 
  1.01   Defined Terms     1  
 
  1.02   Other Interpretive Provisions     16  
 
  1.03   Accounting Terms     17  
 
  1.04   Rounding     17  
 
  1.05   References to Agreements and Laws     17  
 
  1.06   Times of Day     17  
 
                ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS     18  
 
  2.01   Loans     18  
 
  2.02   Borrowings, Conversions and Continuations of Loans     18  
 
  2.03   Prepayments     19  
 
  2.04   Repayment of Loans     20  
 
  2.05   Interest     20  
 
  2.06   Fees     21  
 
  2.07   Computation of Interest and Fees     21  
 
  2.08   Evidence of Debt     22  
 
  2.09   Payments Generally     22  
 
  2.10   Sharing of Payments     23  
 
                ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     24  
 
  3.01   Taxes     24  
 
  3.02   Illegality     25  
 
  3.03   Inability to Determine Rates     26  
 
  3.04   Increased Cost and Reduced Return; Capital Adequacy     26  
 
  3.05   Funding Losses     27  
 
  3.06   Matters Applicable to all Requests for Compensation     27  
 
  3.07   Survival     28  
 
                ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     28  
 
  4.01   Conditions of Initial Borrowing     28  
 
                ARTICLE V. REPRESENTATIONS AND WARRANTIES     30  
 
  5.01   Corporate Existence and Power     30  

i



--------------------------------------------------------------------------------



 



                  Section       Page  
 
               
 
  5.02   Corporate Authorization; No Contravention     31  
 
  5.03   Governmental Authorization     31  
 
  5.04   Binding Effect     31  
 
  5.05   Litigation     32  
 
  5.06   No Default     32  
 
  5.07   Use of Proceeds; Margin Regulations     32  
 
  5.08   Financial Condition     32  
 
  5.09   Regulated Entities     33  
 
  5.10   No Burdensome Restrictions     33  
 
  5.11   Subsidiaries and Certain Liens as of the Closing Date     33  
 
  5.12   Disclosed Matters     34  
 
  5.13   Related Agreements     34  
 
                ARTICLE VI. AFFIRMATIVE COVENANTS     34  
 
  6.01   Financial Statements     34  
 
  6.02   Certificates; Other Information     35  
 
  6.03   Notices     36  
 
  6.04   Preservation of Existence, Etc     37  
 
  6.05   Maintenance of Insurance     37  
 
  6.06   Payment of Taxes     37  
 
  6.07   Compliance with Laws     37  
 
  6.08   Books and Records     37  
 
  6.09   Inspection Rights     37  
 
  6.10   Use of Proceeds     38  
 
                ARTICLE VII. NEGATIVE COVENANTS     38  
 
  7.01   Liens     38  
 
  7.02   Consolidations and Mergers     39  
 
  7.03   Use of Proceeds     39  
 
  7.04   Maximum Debt to Capitalization Ratio     40  
 
  7.05   Swap Contracts     40  
 
                ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     40  
 
  8.01   Events of Default     40  
 
  8.02   Remedies Upon Event of Default     42  
 
  8.03   Application of Funds     42  

ii



--------------------------------------------------------------------------------



 



                  Section       Page  
 
                ARTICLE IX. ADMINISTRATIVE AGENT     43  
 
  9.01   Appointment and Authority     43  
 
  9.02   Rights as a Lender     43  
 
  9.03   Exculpatory Provisions     44  
 
  9.04   Delegation of Duties     44  
 
  9.05   Reliance by the Administrative Agent     45  
 
  9.06   Resignation of Administrative Agent     45  
 
  9.07   Non-Reliance on Administrative Agent and Other Lenders     46  
 
  9.08   No Other Duties, Etc     46  
 
  9.09   Administrative Agent May File Proofs of Claim     46  
 
                ARTICLE X. MISCELLANEOUS     47  
 
  10.01   Amendments, Etc     47  
 
  10.02   Notices and Other Communications; Facsimile Copies     48  
 
  10.03   No Waiver; Cumulative Remedies     49  
 
  10.04   Expenses; Indemnity; Damage Waiver     50  
 
  10.05   Payments Set Aside     51  
 
  10.06   Successors and Assigns     52  
 
  10.07   Treatment of Certain Information; Confidentiality     55  
 
  10.08   Set-off     56  
 
  10.09   Interest Rate Limitation     57  
 
  10.10   Counterparts     57  
 
  10.11   Integration     57  
 
  10.12   Survival of Representations and Warranties     57  
 
  10.13   Severability     57  
 
  10.14   Tax Forms     58  
 
  10.15   Replacement of Lenders     59  
 
  10.16   Governing Law     60  
 
  10.17   Waiver of Right to Trial by Jury     60  
 
  10.18   California Judicial Reference     61  
 
  10.19   No Advisory or Fiduciary Responsibility     61  
 
  10.20   USA Patriot Act Notice     62  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
2.01
  Commitments, Pro Rata Shares and Affiliate Banks
5.11
  Subsidiaries and Indebtedness Secured by Liens
10.02
  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

     
 
  Form of
 
   
A
  Loan Notice
B
  Note
C
  Opinion Matters
D
  Compliance Certificate
E
  Assignment and Assumption

iv



--------------------------------------------------------------------------------



 



INTERIM CREDIT AGREEMENT
     This INTERIM CREDIT AGREEMENT (“Agreement”) is entered into as of
January 26, 2007, among McKESSON CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively the
“Lenders” and each individually a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent.
     On the Closing Date (this, and other capitalized terms used in these
recitals without definition being used as defined in Section 1.01), pursuant to
the terms and conditions set forth in the Merger Agreement, Packet Merger Sub
Inc., a wholly-owned Subsidiary of the Borrower (“Merger Sub”), will be merged
with and into Per-Se Technologies, Inc. (“Per-Se”). As a result of the Merger,
the separate corporate existence of Merger Sub will cease and Per-Se will
continue as the surviving corporation of the Merger;
     The Borrower has requested that the Lenders provide a term loan credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein, the proceeds of which will be provided by the Borrower to Merger
Sub, to partially finance the acquisition of all of the outstanding shares of
Per-Se capital stock;
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the transactions contemplated by the Merger Agreement.
     “Acquisition Financing Requirements” means the aggregate of all amounts
necessary (a) to pay the Merger Consideration, (b) to refinance certain
Indebtedness of Per-Se outstanding immediately prior to the Closing Date and
(c) to pay Transaction Costs.
     “Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the

1



--------------------------------------------------------------------------------



 



ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Agent Parties” has the meaning specified in Section 10.02(c).
     “Aggregate Commitments” means the aggregate Commitments of all the Lenders.
     “Agreement” means this Interim Credit Agreement.
     “Applicable Rate” means, from time to time, the rate, expressed in basis
points per annum, corresponding to the applicable Debt Rating as set forth
below:

                          Debt Ratings             S&P/         Pricing Level  
Moody’s/Fitch   Eurodollar Rate +   Base Rate +
1
  Higher than A/A2/A     20       0  
2
  A/A2/A     25       0  
3
  A-/A3/A-     32       0  
4
  BBB+/Baa1/BBB+     40       0  
5
  BBB/Baa2/BBB     50       0  
6
  BBB-/Baa3/BBB- or less     75       0  

     “Debt Rating” means, as of any date of determination, the available ratings
as determined by S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of
the Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that, (a) if the Borrower shall maintain a rating of its senior unsecured debt
from only two of Moody’s, S&P and Fitch, then the higher of such Debt Ratings
shall apply, unless there is a split in Debt Ratings of more than one notch, in
which case the Applicable Rate for Eurodollar Rate Loans shall be determined by
reference to a Debt Rating that is one notch lower than the higher of the
Borrower’s two Debt Ratings, (b) if the Borrower shall maintain a Debt Rating of
its senior unsecured debt from all three of Moody’s, S&P and Fitch and there is
a difference in such Debt Ratings, (i) if there is only a one notch difference
between the highest and lowest of such Debt Ratings, the Applicable Rate for
Eurodollar Rate Loans shall be determined by reference to the higher Debt
Rating, and (ii) if there is more than a one notch difference between any of the
Debt Ratings, and if two Debt Ratings are equivalent and the third Debt Rating
is lower, the Applicable Rate for Eurodollar Rate Loans shall be determined by
reference to the higher Debt Rating; otherwise the Applicable Rate for
Eurodollar Rate Loans shall be determined by reference to a Debt Rating that is
one notch below the highest of the Borrower’s three Debt Ratings and (c) if the
Borrower shall fail to maintain any Debt Rating of its senior unsecured debt
from any of Moody’s, S&P and Fitch, then the Applicable Rate for Eurodollar Rate
Loans shall be 75 basis points and for Base Rate Loans shall be 0 basis points.
     Initially, the Applicable Rate shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each

2



--------------------------------------------------------------------------------



 



change in the Applicable Rate resulting from a publicly announced change in the
Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means Banc of America Securities LLC and Wachovia Capital
Markets, LLC, in their respective capacities as joint lead arrangers and joint
book managers.
     “Asset Sale” means the sale by the Borrower or any of its Subsidiaries to
any Person other than the Borrower or any of its wholly-owned Subsidiaries of
(a) any of the stock of any of the Borrower’s Subsidiaries, (b) substantially
all of the assets of any division or line of business of the Borrower or any of
its Subsidiaries, or (c) any other assets (whether tangible or intangible) of
the Borrower or any of its Subsidiaries (other than (i) inventory sold in the
ordinary course of business, (ii) cash equivalents, (iii) sales, assignments,
transfers or dispositions of accounts in the ordinary course of business and
(iv) any such other assets to the extent that the aggregate value of such assets
sold in any single transaction or related series of transactions is equal to
$50,000,000 or less).
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
any law firm or other external counsel and, without duplication, the allocated
cost of internal legal services and all expenses and disbursements of internal
counsel; provided that no fees, expenses or disbursements shall qualify as
Attorney Costs unless written evidence substantiating such fees, expenses and
disbursements is available to the Borrower upon request.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended March 31, 2006,
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto.
     “Bank of America” means Bank of America, N.A. and its successors.

3



--------------------------------------------------------------------------------



 



     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02(c).
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Charlotte, North Carolina or San Francisco, California and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
     “Certificate of Merger” means the Certificate of Merger dated as of
January 26, 2007 by and between Merger Sub and Per-Se, in the form delivered to
Administrative Agent and Lenders prior to their execution of this Agreement.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 4.01.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Article II, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”

4



--------------------------------------------------------------------------------



 



     “Debt Issuance” means the issuance after the Closing Date of any
Indebtedness for borrowed money by the Borrower or any of its Subsidiaries,
other than (a) extensions of credit under that certain Credit Agreement dated as
of September 24, 2004 among the Borrower, McKesson Canada Corporation, the
lenders party thereto, Bank of America, as administrative agent, Bank of America
acting through its Canadian Branch, as Canadian administrative agent and
Wachovia Bank, National Association, as L/C Issuer, or any refinancing or
replacement thereof, (b) Indebtedness incurred to the extent the proceeds are
promptly applied solely for the acquisition of an asset or property,
(c) Indebtedness of a Person acquired by the Borrower or any of its Subsidiaries
after the Closing Date as long as such Indebtedness existed prior to such
acquisition and was not created in anticipation thereof, (d) Indebtedness
incurred by the Borrower or any of its Subsidiaries arising from Excluded
Receivables Financings, (e) Indebtedness owed to the Borrower or any of its
Subsidiaries or (f) Indebtedness incurred by the Borrower or any of its
Subsidiaries under commercial paper issued by the Borrower or any of its
Subsidiaries, to the extent that such commercial paper matures no later than
90 days after the date of such issuance.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 1% per
annum; provided, however, that, with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 1% per annum, in each
case to the fullest extent permitted by applicable Laws.
     “Disclosed Matters” means (a) those matters described in the Borrower’s
press release dated April 28, 1999 (the “Press Release”), (b) litigation which
(i) is related to the matters disclosed in the Press Release and (ii) has been
disclosed to the Administrative Agent and the Lenders prior to the Closing Date,
(c) other matters related to the matters disclosed in the Press Release which
have been publicly disclosed by the Company in its filings with the SEC prior to
the Closing Date and (d) other litigation to the extent disclosed in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended March 31, 2006
or the Borrower’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2006, each as filed with the SEC.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” has the meaning specified in Section 10.06(g).
     “Environmental Laws” means any and all federal, state, provincial,
municipal, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits,

5



--------------------------------------------------------------------------------



 



concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Issuance” means any issuance after the Closing Date by the Borrower
or any of its Subsidiaries to any Person (other than the Borrower or any of its
Subsidiaries) of shares of its capital stock or other equity interests other
than equity issued to employees pursuant to benefit plans (including stock
option plans) in the ordinary course.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

6



--------------------------------------------------------------------------------



 



         
 Eurodollar Rate = 
  Eurodollar Base Rate
 
1.00 — Eurodollar Reserve Percentage      

     Where, 
     “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Receivables Financing” means (a) sales, transfers or conveyances
of Receivables under that certain Amended and Restated Receivables Purchase
Agreement dated as of June 11, 2004 among the Borrower, certain of its
Subsidiaries and certain financial institutions, as such agreement may be
amended from time to time, and (b) any arrangement of the Borrower or any of its
Subsidiaries providing for sales, transfers or conveyances of, or granting of
security interests in, Receivables that do not provide, directly or indirectly,
for recourse against the seller of such Receivables (or against any of such
seller’s Affiliates) by way of a guarantee or any other support arrangement,
with respect to the amount of such Receivables (based on the financial condition
or circumstances of the obligor thereunder), other than such limited recourse as
is reasonable given market standards for receivables purchase transactions that
are treated as sales under GAAP, taking into account such factors as historical
bad debt loss experience and obligor concentration levels.

7



--------------------------------------------------------------------------------



 



     “Exposure” means, with respect to any Lender, the Total Outstandings for
such Lender.
     “Extraordinary Receipts” means the Net Cash Proceeds received by the
Borrower or any of its Subsidiaries as a result of the following: (a) pension
plan reversions, (b) proceeds of insurance (including key man life insurance,
but excluding proceeds that the Borrower or its Subsidiaries are required to use
to make payments to third parties), (c) judgments, proceeds of settlements or
other consideration of any kind in connection with any cause of action (other
than those that arise in the ordinary course of business in connection with the
collection of accounts), (d) indemnity payments, and (e) any purchase price
adjustment received in connection with any purchase agreement.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the weighted average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.
     “Fee Letter” means the letter agreement, dated January 18, 2007, among the
Borrower, the Administrative Agent and the Arrangers.
     “Fitch” means Fitch, Inc., a majority-owned subsidiary of Fimalac, S.A.,
and any successor thereto.
     “Foreign Lender” has the meaning specified in Section 10.14(a)(i).
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

8



--------------------------------------------------------------------------------



 



     “Granting Lender” has the meaning specified in Section 10.06(h).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
          (a) all obligations of such Person for borrowed money;
          (b) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
          (c) all non-contingent reimbursement or payment obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, shipside bonds, surety bonds and similar
instruments;
          (d) all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;
          (e) capital leases and Synthetic Lease Obligations;
          (f) net obligations of such Person under any Swap Contract;

9



--------------------------------------------------------------------------------



 



          (g) all indebtedness created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property); and
          (h) all indebtedness referred to in clauses (a) through (g) above
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person, whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Liabilities” has the meaning set forth in Section 10.04.
     “Indemnitees” has the meaning set forth in Section 10.04.
     “Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; undertaken under any Debtor Relief Law.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, (i) the fifth Business Day following the end of
each calendar quarter and (ii) the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

10



--------------------------------------------------------------------------------



 



month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “IRS” means the United States Internal Revenue Service.
     “Laws” means, collectively, all international, foreign, federal, state,
provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
     “Lender” means each Lender acting in the capacity of a lender listed on
Schedule 2.01 as a Lender, and their successors and assigns.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as its “Lending Office” or “Eurodollar Lending Office,” as the
case may be, in such Lender’s Administrative Questionnaire, or such other office
or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease or the sale of
accounts receivable).
     “Loans” means the extensions of credit made by the Lenders to the Borrower
pursuant to Section 2.01.
     “Loan Documents” means this Agreement, any Notes, the Fee Letter and all
other documents delivered to the Administrative Agent or any Lender in
connection herewith.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the FRB.
     “Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole or any Material Subsidiary; (b) a material

11



--------------------------------------------------------------------------------



 



impairment of the ability of the Borrower to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party.
     “Material Subsidiary” means, at any time, any Subsidiary having at such
time 10% or more of the Borrower’s consolidated total (gross) revenues for the
preceding four fiscal quarter period, as of the last day of the preceding fiscal
quarter based upon the Borrower’s most recent annual or quarterly financial
statements delivered to the Administrative Agent under Section 6.01.
     “Maturity Date” means the date that is 364 days after the Closing Date.
     “Merger” means the merger of Merger Sub with and into Per-Se in accordance
with the terms of the Merger Agreement and the Certificate of Merger, with
Per-Se being the surviving corporation.
     “Merger Agreement” means that certain Agreement and Plan of Merger by and
among Per-Se, Borrower and Merger Sub dated as of November 5, 2006 in the form
delivered to Administrative Agent and Lenders prior to their execution of this
Agreement.
     “Merger Consideration” has the meaning set forth in the Merger Agreement.
     “Merger Date” means the date on which the Merger is consummated.
     “Merger Sub” means Packet Merger Sub inc., a Delaware corporation existing
prior to the Merger.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means:
     (a) with respect to the sale of any asset by the Borrower or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by the Borrower or any of its Subsidiaries in connection with such sale and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant asset sale as a result of any gain recognized in
connection therewith; and

12



--------------------------------------------------------------------------------



 



     (b) with respect to any Debt Issuance or Equity Issuance, the excess of
(i) the sum of the cash and cash equivalents received in connection with such
Debt Issuance or Equity Issuance over (ii) the underwriting discounts and
commissions, and/or other reasonable and customary fees and out-of-pocket
expenses, incurred by the Borrower in connection with such Debt Issuance or
Equity Issuance.
     “Net Worth” means the sum of the capital stock and additional paid in
capital plus retained earnings (or minus accumulated deficits) of the Borrower
and its Subsidiaries determined on a consolidated basis in conformity with GAAP
on such date.
     “Note” means a promissory note executed by the Borrower in favor of a
Lender pursuant to Section 2.08, substantially in the form of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction).
     “Other Taxes” has the meaning specified in Section 3.01(b).
     “Outstanding Amount” means, with respect to Loans and on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Per-Se” has the meaning specified in the second introductory paragraph
hereto.
     “Per-Se Stock” means the capital stock of Per-Se outstanding, at any date
of determination, prior to the Merger.

13



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Exposure of such Lender at such time and
the denominator of which is the amount of the aggregate Exposure of all Lenders
at such time. The initial Pro Rata Share of each Lender is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
     “Proceedings” has the meaning set forth in Section 6.03(c).
     “Receivables” means all obligations of any obligor (whether now existing or
hereafter arising) under a contract for sale or lease of goods or services by
the Borrower or any of its Subsidiaries, which includes any obligation of such
obligor (whether now existing or hereafter arising) to pay interest, finance
charges or amounts with respect thereto.
     “Register” has the meaning set forth in Section 10.06(c).
     “Related Agreements” means, collectively, the Merger Agreement and the
Certificate of Merger.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the aggregate Exposure of all Lenders.
     “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination, decree or order of an
arbitrator or of a Governmental Authority, in each case applicable to or binding
upon the Person or any of its property or to which the Person or any of its
property is subject, including but not limited to any Environmental Law.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate vice president or the treasurer of the Borrower.
Any document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

14



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “SPC” has the meaning specified in Section 10.06(h).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement relating to any of the
foregoing (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

15



--------------------------------------------------------------------------------



 



     “Taxes” has the meaning specified in Section 3.01(a).
     “Total Capitalization” means, on any date, the sum of (a) Total Debt and
(b) the Net Worth on such date.
     “Total Debt” means, on any date, all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis on such date.
     “Total Outstandings” means (a) as to all Lenders at any date of
determination, the sum of the Outstanding Amount of all Loans and (b) as to any
Lender at any date of determination, the sum of the Outstanding Amount of all
Loans of such Lender or its Affiliate.
     “Transaction Costs” means the fees, costs and expenses payable by the
Borrower in connection with the transactions contemplated by the Loan Documents
and the Related Agreements.
     “Type” means a Loan’s character as a Base Rate Loan or a Eurodollar Rate
Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Wholly-Owned Subsidiary” means any Subsidiary in which (other than
directors’ qualifying shares required by law) 100% of the capital stock of each
class or other interests having ordinary voting power, and 100% of the capital
stock of every other class or other interests, in each case, at the time as of
which any determination is being made, is owned, beneficially and of record, by
the Borrower, or by one or more of the other Wholly-Owned Subsidiaries, or both.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.

16



--------------------------------------------------------------------------------



 



     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

17



--------------------------------------------------------------------------------



 



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Loans to the Borrower on the Closing Date in
Dollars in an aggregate principal amount not to exceed its Commitment. The
aggregate amount of the Commitments is $1,800,000,000. The Borrower may make
only one borrowing under the Commitments and all outstanding Commitments shall
be terminated upon the funding of the initial Borrowing. Amounts borrowed under
this Section 2.01 and subsequently repaid or prepaid may not be reborrowed.
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) The initial Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 9:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. The initial
Borrowing and any subsequent conversion or continuation of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Section 2.03(c) and 2.04(g), each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in Section
2.02(a). In the case of the initial Borrowing, each Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 11:00 a.m. (Eastern time) on
the Business Day specified in the

18



--------------------------------------------------------------------------------



 



applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than five Interest Periods in effect at any time.
     2.03 Prepayments.
     (a) Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 9:00 a.m. (Eastern
time) (A) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (B) on the date of prepayment of Base Rate Loans and (ii) any
prepayment of Eurodollar Rate Loans or Base Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any voluntary prepayment of the
Loans pursuant to this Section 2.03(a) shall be applied in accordance with the
Lenders’ respective Pro Rata Shares.
     (b) Mandatory Prepayments. Borrower shall prepay the Loans in the amounts
and under the circumstances set forth below, all such prepayments and/or
reductions to be applied as set forth below:
     (i) no later than the fifth Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of any Net Cash Proceeds with respect to
any Asset

19



--------------------------------------------------------------------------------



 



Sale which in the aggregate together with all other Asset Sales consummated
since the Closing Date will result in the realization by the Borrower or such
Subsidiary of Net Cash Proceeds (determined as of the date of such sale, whether
or not such Net Cash Proceeds are then received by the Borrower or such
Subsidiary) in excess of $50,000,000, the Borrower shall prepay the Loans in an
aggregate amount equal to such Net Cash Proceeds;
     (ii) no later than the fifth Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of any Extraordinary Receipts the
Borrower shall prepay the Loans in an aggregate amount equal to such
Extraordinary Receipts; provided that no such prepayment shall be required with
respect to the first $50,000,000 of aggregate Extraordinary Receipts received by
the Borrower and its Subsidiaries after the Closing Date; and
     (iii) no later than the fifth Business Day following the date of receipt of
the Net Cash Proceeds from a Debt Issuance or an Equity Issuance after the
Closing Date the Borrower shall prepay the Loans in an aggregate amount equal to
such Net Cash Proceeds; provided that no such prepayment shall be required with
respect to the first $50,000,000 of aggregate Net Cash Proceeds from Equity
Issuances and Debt Issuances received by the Borrower and its Subsidiaries after
the Closing Date.
Any mandatory prepayment of the Loans pursuant to this Section 2.03(b) shall be
applied in accordance with the Lenders’ respective Pro Rata Shares.
     (c) Any prepayment of a Loan (whether voluntary or mandatory) shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.
     2.04 Repayment of Loans.
     The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of its Loans outstanding on such date.
     2.05 Interest.
     (a) Subject to the provisions of Section 2.05(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the

20



--------------------------------------------------------------------------------



 



fullest extent permitted by applicable Laws. Accrued and unpaid interest on past
due amounts (including interest on past due interest) shall be due and payable
upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.06 Fees.
     (a) The Borrower shall pay to the Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and, except to the
extent expressly otherwise agreed, shall not be refundable for any reason
whatsoever.
     (b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and, except to the extent expressly
otherwise agreed, shall not be refundable for any reason whatsoever.
     2.07 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.09(a),
bear interest for one day.

21



--------------------------------------------------------------------------------



 



     2.08 Evidence of Debt. The Borrowings provided by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings provided by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     2.09 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the Lenders, at
the Administrative Agent’s Office in Dollars not later than 12:00 noon on the
date specified herein in immediately available funds. The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after the applicable time
specified in this Section 2.09(a) shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of the initial Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of (1) the
Federal Funds Rate and (2) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to

22



--------------------------------------------------------------------------------



 



the applicable Borrowing. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of (A) the Federal Funds Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (d) The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.
     (e) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     2.10 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender

23



--------------------------------------------------------------------------------



 



to share the excess payment in respect of such Loans pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.10 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.10 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, taxable income, taxable capital or similar measure and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains a lending office
or carries on business through a permanent establishment (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”). If
the Borrower shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), each of the Administrative Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof.

24



--------------------------------------------------------------------------------



 



     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, that Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) paid by the Administrative Agent and such Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this Section 3.01(d) shall be made within 30 days after the date
the Lender or the Administrative Agent makes a demand therefor.
     (e) If any Lender or Agent, as applicable, receives a refund (whether by
way of a direct payment or by offset) of any Taxes or Other Taxes paid by the
Borrower under this Section 3.01 which, in the reasonable good faith judgment of
such Lender or Agent, as the case may be, is allocable to such payment, the
amount of such refund (net of all reasonable out-of-pocket expenses of such
Lender or Agent) shall be paid to the Borrower if (i) payment of the Taxes or
Other Taxes being refunded has been made in full as and when required pursuant
to this Section 3.01 and (ii) the Borrower agrees in writing to repay the amount
of such refund, together with interest thereon, to the applicable Lender or
Agent in the event such Lender or Agent is required to repay such refund to the
Governmental Authority that imposed the Tax or Other Tax being refunded.
     3.02 Illegality.
     (a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent ), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans either on the last day of the

25



--------------------------------------------------------------------------------



 



Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
     (b) Upon any Lender’s giving notice and suspending its obligations relating
to Eurodollar Rate Loans in accordance with Section 3.02(a), the Borrower may
replace such Lender in accordance with Section 10.15.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or that the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, in either case after the Closing Date, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans, or a reduction in the amount received or receivable by
such Lender in connection therewith (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements utilized in the determination of the
Eurodollar Rate), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction; provided that no Lender shall be entitled to receive
additional amounts with respect to any period prior to six months prior to
making such demand.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in
either case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a

26



--------------------------------------------------------------------------------



 



consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction;
provided that no Lender shall be entitled to receive additional amounts with
respect to any period prior to six months prior to making such demand.
     3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.15;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.04 or
if the Borrower is required to pay amounts to any Lender under Section 3.01 as a
result of any Taxes or Other Taxes, in each case the Borrower may replace such
Lender in accordance with Section 10.15.

27



--------------------------------------------------------------------------------



 



     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Borrowing. The obligation of each Lender to make
its initial Loan hereunder is subject to satisfaction of the following
conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent, Arrangers and their
respective legal counsel:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
     (ii) if requested by any Lender at least two Business Days before the
Closing Date, a Note executed by the Borrower in favor of each Lender so
requesting a Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers or the corporate
secretary or assistant secretary of the Borrower as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which the Borrower is a party;
     (iv) each of the following documents:
     (A) the articles or certificate of incorporation and the bylaws of the
Borrower as in effect on the Closing Date, certified by the Secretary or
Assistant Secretary of the Borrower as of the Closing Date; and
     (B) a good standing and tax good standing certificate for the Borrower from
the applicable Secretary of State (or similar, applicable Governmental
Authority) of the States of Delaware and California dated as of a recent date;
     (v) favorable opinions, addressed to the Administrative Agent and the
Lenders, of Laureen E. Seeger, Executive Vice President and General Counsel of
the Borrower, as to the matters set forth in Exhibit C and such other matters as
the Administrative Agent may reasonably request;
     (vi) a fully executed or conformed copy of each Related Agreement and any
material documents executed in connection therewith, and each Related Agreement
shall be in full force and effect and no provision thereof shall have been
modified or waived in

28



--------------------------------------------------------------------------------



 



any respect reasonably determined by Administrative Agent to be materially
adverse to the Lenders, in each case without the consent of the Administrative
Agent;
     (vii) a certificate signed by a Responsible Officer of the Borrower:
     (A) certifying that:
(1) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of such date, as though made on and as
of such date;
(2) no Default or Event of Default exists or would result from the initial
Borrowing;
(3) there has occurred since December 31, 2005, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect;
(4) each of the conditions in this Section 4.01 have been satisfied on the part
of the Borrower as of the Closing Date; and
(5) the Borrower will consummate the Merger in accordance with the Merger
Agreement concurrently with the making of the initial Loans and, in connection
with such consummation, all material conditions to the Merger set forth in the
Merger Agreement shall have been satisfied or the fulfillment of any such
material conditions shall have been waived with the written consent of
Administrative Agent; and
     (B) designating the Closing Date; and
     (C) indicating the Debt Ratings; and
     (viii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.
     (b) Any fees required by the Loan Documents to be paid to the
Administrative Agent, the Arrangers or any Lender on or before the Closing Date
shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).
     (d) Since December 31, 2005, no change, occurrence or development shall
have occurred or become known to the Administrative Agent that could, in the
opinion of the

29



--------------------------------------------------------------------------------



 



Administrative Agent, have a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower, Per-Se and their respective
subsidiaries taken as a whole or (b) a material adverse effect upon the
potential legality, validity, binding effect or enforceability against the
Borrower of any of the Loan Documents or upon the Borrower’s potential ability
to perform its obligations under any Loan Documents.
     (e) The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of the initial Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.
     (f) No Default shall exist, or would result from the initial Borrowing.
     (g) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.
     (h) The Closing Date shall have occurred on or before February 23, 2007.
     Without limiting the generality of the provisions of Section 9.05, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and each
Lender that:
     5.01 Corporate Existence and Power. The Borrower, Per-Se and each of their
respective Subsidiaries:
     (a) is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization;
     (b) has the power and authority and all required governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents
and Related Documents to which it is a party;
     (c) is duly qualified and is licensed and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and
     (d) is in compliance with all Requirements of Law;

30



--------------------------------------------------------------------------------



 



except, (i) with respect to Subsidiaries of the Borrower other than Material
Subsidiaries, to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) with respect to the
Borrower, Per-Se and their respective Material Subsidiaries (A) in each case
referred to in clause (c) or clause (d), to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (B) in
each case referred to in clause (d), the Disclosed Matters.
     5.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document and
Related Document to which it is party, the execution, delivery and performance
by Per-Se and Merger Sub of each Related Document to which they are party and
any Borrowing as of the date of such Borrowing have been duly authorized by all
necessary corporate action, and do not and will not:
     (a) contravene the terms of the Organization Documents of the Borrower,
Per-Se or Merger Sub, as the case may be;
     (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which the Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which the Borrower or its property is subject;
     (c) conflict with or result in any breach or contravention of any document
evidencing any Contractual Obligation to which Per-Se or Merger Sub is a party
or any order, injunction, writ or decree of any Governmental Authority to which
Per-Se or Merger Sub or either of their property is subject, except, in each
case to the extent such conflict or breach could not reasonably be expected to
have a Material Adverse Effect or a material adverse effect on the consummation
and effectiveness of the Merger; or
     (d) violate any Requirement of Law, except with respect to any such
violation resulting from the execution, delivery and performance by Per-Se and
Merger Sub of each Related Agreement to which they are a party to the extent any
such violation could not reasonably be expected to have a Material Adverse
Effect or a material adverse effect on the consummation and effectiveness of the
Merger.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower,
Per-Se or Merger Sub of the Agreement, any other Loan Document or the Related
Agreements.
     5.04 Binding Effect. This Agreement, each other Loan Document to which the
Borrower is a party and the Related Agreements to which the Borrower is a party
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability. Each of the Related Agreements to which
Merger Sub and Per-Se are a party constitute the legal, valid and binding
obligations of Merger

31



--------------------------------------------------------------------------------



 



Sub or Per-Se, as the case may be, enforceable against Merger Sub or Per-Se, as
the case may be, in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
     5.05 Litigation.
     Except for the Disclosed Matters, there are no actions, suits, proceedings,
claims or disputes pending, or to the best knowledge of the Borrower, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Borrower, Per-Se, any of their respective Subsidiaries,
or any of their respective properties which:
     (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or
     (b) if determined adversely to the Borrower, Per-Se or their respective
Subsidiaries, would reasonably be expected to have a Material Adverse Effect as
of the Closing Date. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
     5.06 No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by the Borrower. As of the Closing Date, none
of the Borrower, Per-Se or their respective Subsidiaries is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect as of the Closing Date, or that would, if such default had
occurred after the Closing Date, create an Event of Default under
Section 8.01(e).
     5.07 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to
be used solely for the purposes set forth in Section 6.10. None of the Borrower,
Per-Se or their respective Subsidiaries is generally engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
     5.08 Financial Condition. (a) The (i) Audited Financial Statements and
(ii) unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated September 30, 2006, and the related consolidated statements
of operations, shareholders’ equity and cash flows for the three months ended on
that date:
     (A) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
in the case of the unaudited statements to ordinary, good faith year end audit
adjustments;
     (B) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and

32



--------------------------------------------------------------------------------



 



     (C) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof required to be shown in accordance with GAAP.
     (b) The (i) audited consolidated balance sheet of Per-Se and its
Subsidiaries for the fiscal year ended December 31, 2005, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
such fiscal year of Per-Se and its Subsidiaries, including the notes thereto and
(ii) unaudited consolidated financial statements of Per-Se and its Subsidiaries
dated September 30, 2006, and the related consolidated statements of operations,
shareholders’ equity and cash flows for the three months ended on that date:
     (A) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
in the case of the unaudited statements to ordinary, good faith year end audit
adjustments;
     (B) fairly present the financial condition of Per-Se and its Subsidiaries
as of the date thereof and results of operations for the period covered thereby;
and
     (C) show all material indebtedness and other liabilities, direct or
contingent, of Per-Se and its consolidated Subsidiaries as of the date thereof
required to be shown in accordance with GAAP;
except to the extent any failure to comply with the immediately preceding
subclauses (A), (B) and (C) could not reasonably be expected to have a Material
Adverse Effect (after giving effect to the Merger).
     (c) As of the Closing Date, since December 31, 2005, there has been no
Material Adverse Effect.
     5.09 Regulated Entities. None of the Borrower, any Person controlling the
Borrower, any Subsidiary of the Borrower or Per-Se, is an “investment company”
within the meaning of the Investment Company Act of 1940. The Borrower is not
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, the Interstate Commerce Act, any state public utilities code,
or any other federal, state or other statute or regulation limiting its ability
to incur Indebtedness.
     5.10 No Burdensome Restrictions. None of the Borrower, any Subsidiary of
the Borrower or Per-Se is a party to or bound by any Contractual Obligation, or
subject to any restriction in any Organization Document, or any Requirement of
Law, which could reasonably be expected to have a Material Adverse Effect.
     5.11 Subsidiaries and Certain Liens as of the Closing Date. As of the
Closing Date, the Borrower has no Subsidiaries other than those listed in part
(a) of Schedule 5.11 hereto. As of the Closing Date, part (b) of Schedule 5.11
describes all outstanding Indebtedness of the Borrower, Per-Se and their
respective Subsidiaries for borrowed money in excess of $25,000,000 that is
secured by a Lien existing on property of the Borrower, Per-Se or their
respective Subsidiaries.

33



--------------------------------------------------------------------------------



 



     5.12 Disclosed Matters. As of the Closing Date, based on information
available to the Borrower on the Closing Date, it is unlikely that, prior to the
Maturity Date, any actions, suits, proceedings or governmental investigations,
pending or threatened, comprising or resulting from the Disclosed Matters would
materially and adversely affect the ability of the Borrower to perform its
obligations under any Loan Document.
     5.13 Related Agreements. The Borrower has delivered to the Lenders complete
and correct copies of each Related Agreement and of all exhibits and schedules
thereto.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than Obligations under Section 10.04(b) that remain
contingent after termination of the Commitments and payment of all other
Obligations) hereunder shall remain unpaid or unsatisfied, unless the Required
Lenders waive compliance in writing:
     6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 70 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of Deloitte & Touche
LLP or another nationally-recognized independent certified public accountant,
which report and opinion shall be prepared in accordance with GAAP and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
beginning with the fiscal quarter ending December 31, 2006, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.

34



--------------------------------------------------------------------------------



 



     6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (but in the case of 6.01(b) beginning with the
financial statements to be delivered in respect of the fiscal quarter ending
June 30, 2007), a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower;
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and
     (c) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(b) on which such documents are posted on the Borrower’s behalf on IntraLinks or
another similar electronic system (a “Platform”), if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon request of the Administrative Agent or any Lender, the Borrower shall
deliver to such Person paper copies of such documents and (ii) the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower under Sections 6.01(a), 6.01(b), 6.02(a) and 6.02(b) (and any
other such materials and/or information to the extent the Borrower has
previously consented in writing) (collectively, “Borrower Materials”) by posting
the Borrower Materials on a Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material non-

35



--------------------------------------------------------------------------------



 



public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (a) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (b) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat the Borrower Materials as publicly
available information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws; (c) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of a Platform designated “Public Investor”; and (d) the Administrative Agent
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of a Platform not designated
“Public Investor”.
     6.03 Notices. The Borrower shall promptly notify the Administrative Agent
and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
     (c) promptly upon any Responsible Officer of the Borrower obtaining
knowledge thereof of (i) the institution of, or non-frivolous threat of, any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting the Borrower or
any of its Subsidiaries or any property of the Borrower or any of its
Subsidiaries (collectively “Proceedings”) not previously disclosed in writing by
the Borrower to the Lenders or (ii) any material development in any Proceeding
that, in the case of clause (i) or (ii) above, (A) if adversely determined, has
a reasonable possibility of giving rise to a Material Adverse Effect; or
(B) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
together with such other information as may be reasonably available to the
Borrower that the Administrative Agent requests to enable the Administrative
Agent and the Lenders to evaluate such matters.
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
     (e) of any announcement by Moody’s, S&P or Fitch of any change or possible
change in a Debt Rating; and
     (f) of (i) the occurrence of any ERISA Event with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower or any of its Subsidiaries in an aggregate
amount in excess of $15,000,000 during the term of this Agreement, or (ii) the
existence of an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds 3% of Net Worth.

36



--------------------------------------------------------------------------------



 



     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
     6.04 Preservation of Existence, Etc. The Borrower shall, and shall cause
each of its Material Subsidiaries to, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.02 and (b) take all reasonable action to maintain all governmental
rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except in connection with transactions permitted by
Section 7.02 and except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     6.05 Maintenance of Insurance. The Borrower shall, and shall cause its
Material Subsidiaries to, maintain with financially sound and reputable
insurance companies, insurance (including self-insurance) with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as the Borrower reasonably deems prudent from time to time.
     6.06 Payment of Taxes. The Borrower shall, and shall cause its Material
Subsidiaries to, pay and discharge as the same shall become due and payable, all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets (other than obligations that a Responsible Officer is not
aware of or are of a nominal amount), unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary.
     6.07 Compliance with Laws. The Borrower shall, and shall cause its
respective Material Subsidiaries to, comply in all material respects with the
Requirements of Law applicable to it or to its business, except in such
instances in which (a) a Requirement of Law is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     6.08 Books and Records. The Borrower shall, and shall cause its Material
Subsidiaries to, maintain in all material respects proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower and such Subsidiary, as the
case may be.
     6.09 Inspection Rights. The Borrower shall, and shall its Material
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the

37



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the reasonable
expense of the Borrower at any time during normal business hours and without
advance notice.
     6.10 Use of Proceeds. The Borrower shall apply the proceeds of the
Borrowings to fund the Acquisition Financing Requirements.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than Obligations under Section 10.04(b) that remain
contingent after termination of the Commitments and payment of all other
Obligations) hereunder shall remain unpaid or unsatisfied, unless the Required
Lenders waive compliance in writing:
     7.01 Liens. The Borrower shall not, and shall not suffer or permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):
     (a) any Lien existing on property of the Borrower or any Subsidiary on the
Closing Date securing Indebtedness outstanding on such date;
     (b) any Lien created under any Loan Document;
     (c) Liens for taxes, fees, assessments or other governmental charges not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s or other like Liens arising in the ordinary course of business which
are not delinquent or remain payable without penalty;
     (e) pledges or deposits required in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
     (f) Liens on the property of the Borrower or any Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;

38



--------------------------------------------------------------------------------



 



     (g) easements, rights-of-way, restrictions and other similar encumbrances
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;
     (h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Borrower or any Subsidiary to
provide collateral to the depository institution; and
     (i) any other Liens (other than any Lien imposed by ERISA or any Lien for
taxes, fees, assessments or other governmental charges that is not expressly
permitted under Section 7.01(c));
provided that the aggregate amount of all Permitted Liens shall not exceed at
any time 25% of Net Worth.
     7.02 Consolidations and Mergers. The Borrower shall not, and shall not
suffer or permit any of its Material Subsidiaries to, directly or indirectly,
liquidate, dissolve, merge, amalgamate, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:
     (a) any Subsidiary may merge with the Borrower, provided that the Borrower
shall be the continuing or surviving corporation, or with any one or more
Subsidiaries, provided that if any transaction shall be between a Subsidiary and
a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be the continuing
or surviving corporation;
     (b) any of the Borrower’s Subsidiaries may amalgamate with any one or more
of the Borrower’s Subsidiaries;
     (c) any Subsidiary may sell, transfer or exchange all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or a
Wholly-Owned Subsidiary of the Borrower;
     (d) the Borrower may merge with another Person provided that the Borrower
shall be the continuing or surviving corporation and no Default or Event of
Default is in effect immediately prior to or on the date of or would result from
such merger; and
     (e) the Merger may occur in accordance with the terms and conditions of the
Merger Agreement.
     7.03 Use of Proceeds. The Borrower shall not, and shall not suffer or
permit any of its Subsidiaries to, use any Borrowing, directly or indirectly,
(a) to purchase or carry Margin Stock, (b) to repay or otherwise refinance
indebtedness of the Borrower or others incurred to purchase

39



--------------------------------------------------------------------------------



 



or carry Margin Stock, (c) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (d) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Securities Exchange Act of 1934.
     7.04 Maximum Debt to Capitalization Ratio. The Borrower shall not permit
the ratio of Total Debt to Total Capitalization as at the last day of any
calendar month to exceed 0.565 to 1.00.
     7.05 Swap Contracts. The Borrower shall, and shall cause each of its
Subsidiaries to, enter into Swap Contracts only in the ordinary course of
business and not for any purpose other than for hedging an underlying agreement.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or (ii) within five days after
the same becomes due, any interest on any Loan or any facility, utilization or
other fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.04(a) or Article VII; or
     (c) Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 20 days after the earlier of (i) in the case of any provision in Article VI,
the date upon which a Responsible Officer knew of such failure or (ii) the date
upon which written notice thereof is given to the Borrower by the Administrative
Agent or any Lenders; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $25,000,000 and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure, or (B) fails to observe or perform any
other agreement or condition relating to any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit

40



--------------------------------------------------------------------------------



 



arrangement) of more than $25,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto, and such failure continues
after the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure, or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $25,000,000; or
     (f) Insolvency; Voluntary Proceedings. The Borrower or any Material
Subsidiary (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or
     (g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Borrower or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Borrower’s or any Material Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) the Borrower or any Material Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Borrower or any Material Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or
     (h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries in an aggregate amount
in excess of $25,000,000 during the term of this Agreement, or (ii) there shall
exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds 5% of Net Worth; or
     (i) Invalidity of Loan Documents or Related Documents; Effectiveness of
Merger. Any Loan Document or Related Document, at any time after its execution
and delivery and for

41



--------------------------------------------------------------------------------



 



any reason other than as expressly permitted hereunder or thereunder or, with
respect to the Loan Documents, satisfaction in full of all the Obligations,
ceases to be in full force and effect; the Borrower, Per-Se or Merger Sub
contests in any manner the validity or enforceability of any provision of any
Loan Document or Related Document; or the Borrower, Per-Se or Merger Sub denies
that it has any or further liability or obligation under any Loan Document or
Related Document, or purports to revoke, terminate or rescind any provision of
any Loan Document or Related Document; or the Merger is rescinded or otherwise
ceases to be effective as contemplated under the terms of the Related
Agreements.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligations shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, except in the case of Section 8.01(g)(i), in which case upon the
expiration of the 60-day period mentioned therein if the curative action
mentioned in such clause is not taken, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans and other Obligations have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

42



--------------------------------------------------------------------------------



 



     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
     (a) Each of the Lenders hereby irrevocably appoints Bank of America to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.
     (b) Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Persons were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

43



--------------------------------------------------------------------------------



 



     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any

44



--------------------------------------------------------------------------------



 



such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
     9.05 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

45



--------------------------------------------------------------------------------



 



     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the book managers or Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder. Without limiting the foregoing, none
of the Lenders or other Persons so listed shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so listed in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization,

46



--------------------------------------------------------------------------------



 



arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) (other than any
condition pursuant to Section 4.01(a)(viii)) without the written consent of each
Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;
     (e) change Section 2.10 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; or
     (f) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, only in a writing executed
by the parties thereto.

47



--------------------------------------------------------------------------------



 



     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. All notices hereunder to the Borrower shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (or, to the extent
permitted hereunder to be given by telephone, immediately confirmed in a writing
so delivered, mailed or sent). Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

48



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, facsimile number, electronic mail address or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and Lender shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower which
the Administrative Agent or Lender believes in good faith to have been given by
a duly authorized officer or other person authorized to borrow on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

49



--------------------------------------------------------------------------------



 



     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower agrees (i) to pay or reimburse the
Administrative Agent and each Arranger for all costs and expenses incurred in
connection with the syndication of the credit facilities provided for herein,
the development, preparation, negotiation and execution of this Agreement and
the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and (ii) to pay or reimburse the
Administrative Agent, each Arranger and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. All amounts due under this
Section 10.04 shall be payable within 20 Business Days after demand therefor.
     (b) Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Administrative Agent (and any sub-agent thereof), each Arranger,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or Related Agreement or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment or Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (B) result from
non-tort claims by the Borrower against such Indemnitee that are successful on
the merits as determined by a court of competent jurisdiction by final and
nonappealable judgment.

50



--------------------------------------------------------------------------------



 



     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of the Administrative Agent, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of the
Administrative Agent acting for the Administrative Agent (or any such sub-agent)
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and the Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than 20 Business Days after demand therefor.
     (f) The agreements in this Section 10.04 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

51



--------------------------------------------------------------------------------



 



     10.06 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.06(f) and (i), or (iv) to an SPC in accordance with the
provisions of Section 10.06(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.06(d) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned; (iii) any assignment of a Loan must be approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
unless the Person that is the proposed assignee is itself a Lender, an Affiliate
of a Lender or an Approved Fund (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption and (except in the case of an assignment by a Lender to its
Affiliate) a processing and recordation fee of $3,500, provided, however, that
the Administrative Agent may in its sole discretion elect to waive such
processing and recordation fee in the case of any assignment, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 10.06(c), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and

52



--------------------------------------------------------------------------------



 



Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 10.06(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) unless a Default or Event of
Default has occurred and is continuing, the Borrower shall have approved the
sale of participations to such Person (such approval not to be unreasonably
withheld or delayed); (ii) such Lender’s obligations under this Agreement shall
remain unchanged; (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iv) the Borrower,
the Administrative Agent, and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to Section 10.06(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.10 as
though it were a Lender.

53



--------------------------------------------------------------------------------



 



     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.14 as though
it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless a Default or an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.09(b)(ii); provided further
that no such grant to an SPC shall impose Taxes or Other Taxes on the Borrower.
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation

54



--------------------------------------------------------------------------------



 



proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
     (i) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.06,
(a) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (b) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise. For purposes of this Section 10.06(i), “Fund” means
any Person (other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
     (j) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent and the Lenders agrees to maintain and to
cause its Affiliates (including any Related Parties) to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) to the extent
reasonably required in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this

55



--------------------------------------------------------------------------------



 



Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower; provided, however, that to the extent permitted by applicable
law or regulation, each of the Administrative Agent and Lenders agrees to notify
the Borrower prior to (if reasonably practicable) or concurrently with its
disclosure of such information to any third party pursuant to clauses (b),
(c) and (f). In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and public information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Borrowings.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
federal and state securities Laws.
     10.08 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower, any such notice being waived by the Borrower to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the Borrower against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

56



--------------------------------------------------------------------------------



 



     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
     10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

57



--------------------------------------------------------------------------------



 



     10.14 Tax Forms. (a) (i) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.
     (ii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     (iii) The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.14(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.14(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.14(a)

58



--------------------------------------------------------------------------------



 



on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.14(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that, as a result of any subsequent change
in any applicable law, treaty or governmental rule, regulation or order, or any
subsequent change in the interpretation, administration or application thereof,
such Lender is no longer properly entitled to deliver forms, certificates or
other evidence at a subsequent date establishing the fact that such Lender or
other Person for the account of which such Lender receives any sums payable
under any of the Loan Documents is not subject to withholding or is subject to
withholding at a reduced rate.
     (iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.14(a).
     (b) Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.
     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 10.14, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section 10.14 shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
     10.15 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

59



--------------------------------------------------------------------------------



 



     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
      10.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
     10.17 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT

60



--------------------------------------------------------------------------------



 



OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.18 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04 (but subject to the proviso to Section 10.04(b)), as between any
Indemnitee and the Borrower, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.
     10.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, the Administrative Agent and the Arrangers each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Administrative Agent nor either
of the Arrangers has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or either of the Arrangers has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and neither the Administrative Agent nor either of the Arrangers has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (d) the Administrative Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor either of the Arrangers
has any obligation to disclose any of such interests by virtue of any advisory,
agency

61



--------------------------------------------------------------------------------



 



or fiduciary relationship; and (e) the Administrative Agent and the Arrangers
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.
     10.20 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            MCKESSON CORPORATION
      By:   /s/ Nicholas A. Loiacono       Name:   Nicholas A. Loiacono       
Title:   Vice President and Treasurer    

S-1



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Kevin L. Ahart        Name:   Kevin L. Ahart       Title:  
Assistant Vice President       BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Richard C. Hardison        Name:   Richard C. Hardison      
Title:   Vice President   

S-2



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Glenn Edwards        Name:   Glenn Edwards        Title:  
Managing Director     

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS, PRO RATA SHARES
AND AFFILIATE BANKS

                  Lender   Commitment   Pro Rata Share
Bank of America, N.A.
  $ 900,000,000.00       50.000000000 %
Wachovia Bank, National Association
  $ 900,000,000.00       50.000000000 %
Totals:
  $ 1,800,000,000.00       100.000000000 %

Schedule 2.01—1



--------------------------------------------------------------------------------



 



SCHEDULE 5.11
SUBSIDIARIES AND INDEBTEDNESS SECURED BY LIENS
Part (a) — Subsidiaries
See attached list of Subsidiaries.
Part (b) — Indebtedness in excess of $25,000,000 secured by Liens
None.

Schedule 5.11 — 1



--------------------------------------------------------------------------------



 



McKesson Corporation, a Delaware corporation
Its Subsidiaries and Affiliates
Beldere Corporation*

  •   S.K.U., Inc. (50%)**

California Golden State Finance Company

  •   CGSF Funding Corporation

City Properties, S.A. (20%)*
Crocker Plaza Company
D & K Healthcare Resources LLC

  •   D & K Pharmacy Solutions, Inc.     •   Diversified Healthcare, LLC     •  
Jaron, Inc.     •   Jewett Drug LLC     •   Medical & Vaccine Products, Inc.    
•   VC Services, Inc.     •   Walsh Healthcare Solutions LLC

  •   myhca, inc.     •   Walsh Distribution, L.L.C.

Foremost de Venezuela, S.A. (39.69%)*
Foremost Iran Corporation*
Foremost Shir, Inc.*
Foremost Tehran, Inc.*
Golden State Insurance Company Limited
Goodman Manufacturing Company*
Health Mart Systems, Inc.
Intercal, Inc. (15%)*
KWS & P, Inc.
KWS & P / SFA, Inc.
MCK Acquisition Corp.
McKesson Asia-Pacific Pty Limited

  •   McKesson New Zealand Limited

McKesson Automation Inc.
McKesson Automation Systems Inc.

  •   SI/Baker, Inc.

McKesson Capital Funding Corporation
McKesson Capital LLC
McKesson Development Corp.
McKesson Information Solutions LLC

  •   HBO & Company (VI), Inc.     •   HBOC Medical Ltd.     •   McKesson Health
Solutions Holdings LLC

  •   McKesson Health Solutions LLC

  •   Access Health UK Ltd.     •   McKesson Health Solutions Texas Inc.

  •   McKesson Information Solutions Holdings V S.a.r.l.

  •   McKesson Information Solutions Holdings France S.à.r.l.

  •   McKesson Information Solutions France SAS

  •   McKesson Paris SAS

  •   McKesson Information Solutions Holdings Limited

  •   A.L.I. Holdings LLC     •   Medical Imaging SRL

  •   A.L.I. Technologies (International) LLC***

  •   McKesson International LLC

  •   McKesson Information Solutions Holdings I SRL***

  •   McKesson Information Solutions SRL***

  •   McKesson Information Solutions Finance S.à.r.l.

  •   McKesson Information Solutions Capital S.à.r.l.

  •   McKesson Information Solutions Holdings S.à.r.l.

  •   McKesson Information Solutions Holdings II S.à.r.l.

  •   McKesson International Nova Scotia ULC

  •   McKesson Medical Imaging Company

  •   McKesson Information Solutions Holdings III S.à.r.l.

  •   McKesson Health Solutions Canada Company

  •   McKesson Information Solutions Holdings IV S.à.r.l.

  •   McKesson Information Solutions Canada Company

  •   A.L.I. Technologies (Deutschland) GmbH

  •   McKesson Information Solutions Ireland Limited

  •   McKesson Information Solutions Netherlands B.V.

  •   McKesson Nederland B.V.

  •   McKesson Information Solutions UK Limited

  •   McKesson Information Solutions Sweden AB

  •   Medcon Ltd.     •   Medcon UK Limited

  •   McKesson Services LLC

  •   A.L.I. Imaging Systems Corp.

 

*   Inactive   **   In bankruptcy   ***   Part-owned by more than one McKesson
Corporation entity   ****   1% owned by McKesson Specialty Corporation

1/19/07





--------------------------------------------------------------------------------



 



McKesson Corporation, a Delaware corporation
Its Subsidiaries and Affiliates
McKesson International Holdings Limited

  •   McKesson Health Solutions Puerto Rico Inc.     •   McKesson Financial
Holdings Limited

  •   McKesson International Ireland Limited     •   McKesson Financial Holdings
II Limited

  •   McKesson (International) (Gibraltar) Limited     •   McKesson
International Holdings LLC

  •   McKesson International Holdings SRL***     •   McKesson International
SRL***

  •   McKesson International Finance S.à.r.l.

  •   McKesson International Capital S.à.r.l.     •   McKesson International
Holdings S.à.r.l.

  •   McKesson International Holdings II S.à.r.l.

  •   McKesson Funding Company of Canada

  •   McKesson International Holdings III S.à.r.l.

  •   McKesson Finance Company of Canada

  •   McKesson Canada Corporation***

  •   3071046 Nova Scotia Company     •   3087601 Nova Scotia Company     •  
Clinique Santé Corporation     •   McKesson Canada Support Services Corporation
    •   McKesson Logistics Solutions LLC***

  •   McKesson Logistics Solutions LP***

  •   McKesson International Holdings IV S.à.r.l     •   A.L.I. Technologies
(Europe) B.V.

  •   McKesson International Netherlands II BV     •   McKesson International
Netherlands BV

  •   NADRO, S.A. de C.V. (22.67%)     •   NADRO Services, S. de R.L. de C.V.

  •   McKesson International Holdings V S.à.r.l

  •   McKesson Automation Canada Corporation

  •   McKesson International Holdings VI S.à.r.l

  •   Zee Medical Canada Corporation

  •   McKesson International Holdings VII S.à.r.l

  •   McKesson Specialty Prescription Services Corporation     •   McKesson
Specialty Prescription Services (B.C.) Corporation     •   McKesson Medication
Management Puerto Rico Inc     •   McKesson Medication Management Virgin Islands
Inc

McKesson Medical-Surgical Holdings Inc.

  •   McKesson Medical-Surgical Inc.

  •   McKesson Medical-Surgical FDT Inc.     •   McKesson Medical-Surgical
Global Sourcing LLC     •   Moore Medical LLC

  •   Podiatry Online, Inc.

  •   Sterling Medical Services, LLC     •   Titus Home Health Care LLC

McKesson Medical-Surgical Maine Inc.
McKesson Medical-Surgical Minnesota Inc.

  •   McKesson Medical-Surgical MediMart Inc.     •   McKesson Medical-Surgical
MediNet Inc.     •   McKesson Medical-Surgical Minnesota Supply Inc.     •   MSA
Products LLC

McKesson Medication Management LLC

  •   Purchasing Alliance for Clinical Therapeutics, LLC

McKesson Property Company, Inc.

  •   DC Land Company     •   DCAZ Land Company     •   Foremost Homes Hawaii,
Ltd.     •   HF Land Company

McKesson Purchasing Company LLC
McKesson Specialty Arizona Inc.
McKesson Specialty Corporation
McKesson Specialty Distribution LLC
McKesson Specialty Holdings LLC

  •   National Oncology Alliance, Inc.

McKesson Specialty Pharmaceuticals LLC (99%)****
McKesson Trading Company
McKesson Transportation Systems, Inc.
N.V. Medicopharma (10%)**
Northstar Healthcare Holdings Limited

  •   Northstar Healthcare Limited

Northstar Rx LLC
Strategic Health Alliance Management Corp.

  •   Strategic Health Alliance II, Inc.

Zee Medical, Inc.

  •   CPG Industries, Inc.

 

*   Inactive   **   In bankruptcy   ***   Part-owned by more than one McKesson
Corporation entity   ****   1% owned by McKesson Specialty Corporation

1/19/07

2



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
COMPANY:
McKesson Corporation
One Post Street
San Francisco, CA 94104-5296
U.S.A.
Attention: Nicholas A. Loiacono, Vice President and Treasurer
Telephone: (415) 983-9339
Facsimile: (415) 983-8826
Electronic mail: nicholas.loiacono@mckesson.com
Website address: www.mckesson.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Contact for Payments and Requests for Borrowings:
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Monika Patel
Telephone: (704) 386-5094
Facsimile: (704) 409-0157
Electronic Mail: monika.patel@bankofamerica.com
Bank of America, N.A.
New York, NY
Account No.: 1366212250600
Ref: McKesson Corp
ABA# 026009593
Attn: Credit Services
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Kevin Ahart
Telephone: (415) 436-2750
Facsimile: (415) 503-5000
Electronic Mail: kevin.ahart@bankofamerica.com
Schedule 10.02 — 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Interim Credit Agreement, dated as of
January 26, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among McKesson Corporation, a
Delaware corporation, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent.
     The undersigned hereby requests (select one):
     o A Borrowing of Loans                      o A conversion of Loans
     o A continuation of Loans

  1.   The Borrower is
                                                            .     2.   On
                                                             (a Business Day).  
  3.   In the amount of
$                                                            .     4.  
Comprised of [Eurodollar Rate Loans] [Base Rate Loans].     5.   For Eurodollar
Rate Loans: with an Interest Period of                      months.

            MCKESSON CORPORATION
      By:           Name:           Title:      

A-1



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF NOTE
                                        
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Interim Credit Agreement, dated as of
January 26, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

            MCKESSON CORPORATION
      By:           Name:           Title:      

B-1



--------------------------------------------------------------------------------



 



         

EXHIBIT C
OPINION MATTERS
     The matters contained in the following Sections of the Agreement should be
covered by the legal opinion:

  •   Section 5.01(a) and (b)     •   Section 5.02     •   Section 5.03     •  
Section 5.04     •   Section 5.05     •   Section 5.07     •   Section 5.09

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Interim Credit Agreement dated as of
January 26, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among McKesson Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                      of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]

D-1



--------------------------------------------------------------------------------



 



     [to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Article V of the Agreement, or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except for purposes of this Compliance
Certificate, the representations and warranties contained in Section 5.08(a) of
the Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) respectively, of Section 6.01 of the Agreement,
including the statements in connection with which the Compliance Certificate is
delivered.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                                            ,
                                        .

            MCKESSON CORPORATION
      By:           Name:           Title:      

D-2



--------------------------------------------------------------------------------



 



         

         
 
  For the Quarter/Year ended __________________(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Section 7.04:
Maximum Total Debt to
Capitalization Ratio

1.   Total Capitalization

                 
 
  (a)   Total Debt   $                            
 
  (b)   Capital stock and additional paid-in-capital   $                        
   
 
  (c)   Retained earnings (accumulated deficits)   $                            
 
  (d)   Sum of (a), (b) and (c):   $                            

2.   Ratio of Total Debt (Item 1(a)) to     Total Capitalization (Item 1(d)):
______:_____

3.   Maximum Ratio Permitted under Section 7.04: 0.565:1.00

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Interim Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as, the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

1.   Assignor:                                            2.   Assignee:
                                         [for each Assignee indicate [Affiliate]
[Approved Fund] of [identify Lender]]   3.   Borrower: McKesson Corporation

4. Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement:   The Interim Credit Agreement, dated as of January 26,
2007, among McKesson Corporation, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, and the other agents party
thereto

E-1



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                                                                      Aggregate
          Percentage                         Amount of   Amount of   Assigned of
                        Commitment   Commitment /Loans   Commitment/    
Assignor   Assignee   Facility Assigned   for all Lenders*   Assigned*   Loans1
  CUSIP Number
 
          Loans   $                          $                           
                     %        

    [7. Trade Date: ___]2

Effective Date:                     , 20___[ TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:           

            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title             

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   1
  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.   2   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

E-2



--------------------------------------------------------------------------------



 



[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent

                By:           Title:               

[Consented to:
McKesson Corporation

                By:            
Title:                                                                           ] 
           

E-3



--------------------------------------------------------------------------------



 



         

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
INTERIM CREDIT AGREEMENT
DATED AS OF JANUARY 26, 2007
AMONG
MCKESSON CORPORATION, THE LENDERS PARTY THERETO AND BANK OF
AMERICA, N.A., AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) and Section 10.06(g) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to

E-4



--------------------------------------------------------------------------------



 



the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.

E-5